ACCEPTED
                                                                                                                   03-14-00735-CV
                                                                                                                           4593917
                                                                                                          THIRD COURT OF APPEALS
                                                                                                                    AUSTIN, TEXAS
                                                                                                              3/23/2015 9:39:30 AM
                                                                                                                  JEFFREY D. KYLE
                                                                                                                             CLERK




                                                                                               RECEIVED IN
One American Center                                                                       3rd COURT OF APPEALS
       600 Congress
                                                            March 23, 2015                    AUSTIN, TEXAS
           Suite 1900
   Austin, TX 78701                                                                       3/23/2015 9:39:30 AM
                                                                                            JEFFREY D. KYLE
      P.O. Box 1149                                                                               Clerk
    Austin, TX 78767

    p: 512.744.9300
     f: 512.744.9399
  www.dwmrlaw.com
                        Jeffrey D. Kyle, Clerk
                        Court of Appeals for the Third District of Texas
                        209 West 14th Street, Room 101
                        Austin, Texas 78701

                        RE:     Court of Appeals Number: 03-14-00735-CV
                                Trial Court Case Number: D-1-GN-13-000121

                                Entergy Texas, Inc. et al. v. Public Utility Commission of Texas et al.

                        Dear Mr. Kyle:

                               For the Court’s consideration in scheduling, please note that I will be out of the
                        country from June 8-18, 2015.

                                                                     Sincerely,




                                                                     Marnie A. McCormick
                                                                     mmccormick@dwmrlaw.com

                        MAM:alm

                        cc:   Elizabeth R. B. Sterling
                              Sara J. Ferris
                              Rex VanMiddlesworth
                              Susan M. Kelley
                              Daniel J. Lawton